UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4287


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JESSE DOUGLAS ROBERSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:08-cr-00012-RLV-CH-1)


Submitted:    December 8, 2009             Decided:   December 31, 2009


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Ann L. Hester, Kevin Tate, FEDERAL DEFENDERS
OF WESTERN NORTH CAROLINA, INC., Charlotte, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jesse   Douglas   Roberson      appeals    from     the    sixty-month

sentence    imposed   following    his      guilty     plea,    pursuant      to   a

written plea agreement, to one count of conspiracy with intent

to   distribute       cocaine,     in        violation         of      21    U.S.C.

§§ 841(b)(1)(A), (C), 846 (2006).               Roberson’s counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal, but

questioning     whether   Roberson’s       sentence    was     procedurally     and

substantively reasonable.        Roberson was advised of his right to

file a pro se brief, but has not done so.              Finding no reversible

error, we affirm.

            Consistent with United States v. Booker, 543 U.S. 220

(2005), the district court is required to follow a multi-step

process    at   sentencing.    First,      it   must   calculate       the   proper

sentencing range prescribed by the Guidelines.                      Gall v. United

States, 552 U.S. 38, 49 (2007); see also United States v. Abu

Ali, 528 F.3d 210, 260 (4th Cir. 2008), cert. denied, 129 S. Ct.

1312 (2009).      It must then consider that range in light of the

parties’ arguments regarding the appropriate sentence and the

factors set out in 18 U.S.C. § 3553(a) (2006), before imposing

its sentence.       Gall, 552 U.S. at 49-50; see also Abu Ali, 528

F.3d at 260.



                                       2
            We review the district court’s sentence for abuse of

discretion.        Gall, 552 U.S. at 41.               First, we must ensure the

district     court       did    not    commit       any    “significant       procedural

error,”    such     as    failing      to    properly       calculate   the     advisory

Guidelines sentence, consider the 18 U.S.C. § 3553(a) factors,

or adequately explain the sentence.                       Id. at 51.     Once we have

determined there is no procedural error, we must consider the

substantive reasonableness of the sentence, taking into account

the totality of the circumstances.                   Id.    If the sentence imposed

is within the appropriate Guidelines range, we consider it on

appeal to be presumptively reasonable.                     United States v. Go, 517

F.3d 216, 218 (4th Cir. 2008).                    The presumption may be rebutted

by a showing “that the sentence is unreasonable when measured

against the § 3553(a) factors.”                   United States v. Montes-Pineda,

445 F.3d 375, 379 (4th Cir. 2006) (internal quotation marks and

citation omitted).

            Our review of the record reveals that the district

court     properly       calculated         Roberson’s       applicable       Guidelines

range,    taking     into      account      the    five-year      statutory    mandatory

minimum sentence.              Critically, because the Government did not

move for a downward departure to reflect substantial assistance,

the     district     court      had    no    authority       to    depart     below   the

mandatory    minimum.           18    U.S.C.      § 3553(e);      Melendez v.     United

States, 518 U.S. 120, 125-26 (1996).                        Furthermore, Roberson’s

                                              3
within-Guidelines sentence is presumptively reasonable on appeal

and Roberson has not rebutted that presumption.                      Therefore, we

find that the district court committed no reversible error in

sentencing Roberson to sixty months’ imprisonment.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                        This court

requires that counsel inform Roberson, in writing, of his right

to petition the Supreme Court of the United States for further

review.      If Roberson requests that a petition be filed, but

counsel     believes    that    such    a       petition    would    be   frivolous,

counsel   may   move     in    this    court     for   leave   to    withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Roberson.          We dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials    before     the    court    and      argument    would    not   aid   the

decisional process.

                                                                            AFFIRMED




                                            4